UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6393



BURNICE DOUGLAS, JR.,

                                           Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; CHARLES CONDON,
Attorney General of the State of South
Carolina; WILLIE EAGLETON, Warden, Evans
Correctional Institution,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Terry L. Wooten, District Judge.
(CA-02-2166)


Submitted:   May 29, 2003                   Decided:   June 4, 2003


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Burnice Douglas, Jr., Appellant Pro Se.    Derrick K. McFarland,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Burnice Douglas, Jr., a state prisoner, seeks to appeal the

district court’s order accepting the report and recommendation of

a magistrate judge and denying relief on his petition filed under

28 U.S.C. § 2254 (2000).        Habeas corpus relief may be granted only

if the state court’s decision is contrary to, or an unreasonable

application of, clearly established federal law as determined by

the Supreme Court, or the state court’s decision was based on an

unreasonable determination of the facts.           28 U.S.C. § 2254(d).     An

appeal may not be taken from the final order in a habeas corpus

proceeding unless a circuit justice or judge issues a certificate

of appealability.    28 U.S.C. § 2253(c)(1) (2000).          This Court may

only grant a certificate of appealability if the appellant makes a

substantial showing of the denial of a constitutional right.                28

U.S.C. § 2253(c)(2).      The relevant inquiry is whether “‘reasonable

jurists    would   find   the    district    court’s     assessment   of   the

constitutional claims debatable or wrong.’” Miller-El v. Cockrell,

123 S. Ct. 1029, 1040 (2003) (quoting Slack v. McDaniel, 529 U.S.

473, 484 (2000)).     We have independently reviewed the record and

conclude    that   Douglas      has   not   made   the   requisite    showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal




                                        2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                3